Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (09/22/2021) in which a (3) month Shortened Statutory Period for Response has been set.  
 
      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.       Upon original entry dated on (09/22/2021), claims (1 -15) appear pending for in this application, of which (1, 8, 15) being the three parallel running independent claims on record. 

         Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (09/22/2021) is fully in compliance with the provisions of 37 CFR 1.97.  

Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

 Drawings

6.	The submitted Drawings on date (09/22/2021) has been accepted and considered under the 37 CFR 1.121 (d). 

        Claim rejection 
         35 USC § 103 

7.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


7.2.	Claims (1 -15) are rejected under 35 U.S.C. 103 as being unpatentable over Chen; et al. (“Algorithm description for Versatile Video Coding and TM 4”; hereafter “Chen”) in view of Ramasubramonian; et al (US 2020/0252608, with provisional benefit; hereafter “AKR”). 

Claim 1. Chen discloses the invention substantially as claimed - An image decoding method performed by a decoding apparatus, the method comprising: (e.g. a codec ecosystem in accordance with the VVC standard, wherein ISP is implemented for intra-prediction codec step, as detailed described in sections [Chen; 3.3/3.3.4]);
receiving prediction mode information for a current block; (e.g. see [Chen; 3.3/3.3.4]);
receiving intra sub-partition (ISP) related information for the current block based on a size of the current block and a maximum transform block size; (e.g. see [Chen; 3.3/3.3.4]); 
deriving an intra prediction mode of the current block based on the prediction mode information; and (e.g. see [Chen; 3.3/3.3.4]);
generating a prediction sample of the current block based on the intra prediction mode and the ISP related information; (e.g. see [Chen; 3.3/3.3.4]);
Given the teachings of Chen; et al. as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional steps/components as listed (i.e. no encoder/decoder structural support), are missed or not fully described in the papers.
For the purpose of additional clarification and in the same filed of endeavor, AKR in details discloses an ecosystem of the same (Fig. 1), including encoder (Fig. 10) and decoder (Fig. 11), similarly employing ISP for vertical/horizontal split (Figs 2 -3) and flag signaling; [AKR; 0071; 0117]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Chen with the codec architecture of AKR, in order to provide improved block prediction based on size (width, height) threshold constrains as desired; [AKR; Summary].)

Claim 2. Chen/AKR discloses - The image decoding method of claim 1, wherein for the current block having a width which is less than or equal to the maximum transform block size and a height which is less than or equal to the maximum transform block size, the ISP related information is received, (e.g. see analogous in at least [AKR; 0006-0007]); 
and wherein the ISP related information includes information on whether ISP is applied to the current block; (e.g. see analogous in at least [AKR; 0117]); the same motivation applied as given to claim 1 above.) 

Claim 3. Chen/AKR discloses - The image decoding method of claim 2, wherein based on the information on whether the ISP is applied, indicating that the ISP is applied to the current block, the ISP related information further includes information on a split direction; (e.g. see similar in at least [AKR; 0117]); same motivation applied as given to claim 1 above.) 

Claim 4. Chen/AKR discloses - The image decoding method of claim 3, wherein the information on whether the ISP is applied includes an intra subpartitions_mode_flag field, and a value of the intra subpartitions_mode flag field is 0 or 1, and wherein the information on the split direction includes an intrasubpartitionssplitflag field, and a value of the intrasubpartitionssplitflag field is 0 or 1; (e.g. see Tables (2 -4) for analogous variable specifications and signaling; [AKR; 0130-0143]; the same motivation applied as given to claim 1 above.) 

Chen/AKR discloses - The image decoding method of claim 3, wherein the prediction sample is generated based on the intra prediction mode and sub-partitions of the current block, and (e.g. see [AKR; 0071; 0117]) 
wherein the sub-partitions of the current block are derived based on the information on the split direction; (e.g. see split direction requirements in at least [AKR; 0085 -0087]; the same motivation applied as given to claim 1 above.) 

Claim 6. Chen/AKR discloses - The image decoding method of claim 5, wherein the sub-partitions of the current block include a first sub-partition and a second sub-partition, wherein the prediction sample includes a prediction sample of the first sub-partition and a prediction sample of the second sub-partition, (e.g. same rationale applies as given to claim 1 above)
wherein the prediction sample of the first sub-partition is generated based on the intra prediction mode and neighboring samples of the first sub-partition, wherein the prediction sample of the second sub-partition is generated based on the intra prediction mode and the prediction sample of the first sub-partition; (e.g. see similar in at least [AKR; 0085 -0087]; the same motivation applied as given to claim 1 above.) 

Claim 7. Chen/AKR discloses - The image decoding method of claim 1, wherein a width or a height of the current block is greater than the maximum transform block size, and wherein the ISP related information includes information not to apply the ISP to the current block; (e.g. see analogous in Tables (2 -4), see also size association with the transform block [AKR; 0130 -0143; 0207]; the same motivation applied as given to claim 1 above.) 

Claim 8. Chen/AKR discloses - An image encoding method performed by an encoding apparatus, the method comprising: deriving an intra prediction mode of a current block;
deriving intra sub-partitions (ISP) related information for the current block based on a size of the current block and a maximum transform block size; 
generating a prediction sample of the current block based on the intra prediction mode and the ISP related information; 
generating a residual sample based on the prediction sample; and 48Attorney Docket No.: 21613-0536001 Client Ref.: BPP2019-0360US; 19ASL547PCO USOl
encoding image information including prediction mode information on the intra prediction mode, the ISP related information and information on the residual sample. (Current list all the same elements as recite in Claim 1 above, but in “encoder method form” instead and is/are therefore on the same premise.)

Claim 9. Chen/AKR discloses - The image encoding method of claim 8, wherein for the current block having a width which is less than or equal to the maximum transform block size and a height which is less than or equal to the maximum transform block size, the ISP related information is derived, and wherein the ISP related information includes information on whether ISP is applied to the current block. (The same rationale and motivation applies as given to claims (1 and 2) above.) 

Claim 10. Chen/AKR discloses - The image encoding method of claim 9, wherein based on the information on whether the ISP is applied, indicating that the ISP is applied to the current block, the ISP related information further includes information on a split direction. (The same rationale and motivation applies as given to claims (1 and 3) above.)

Claim 11. Chen/AKR discloses - The image encoding method of claim 10, wherein the information on whether the ISP is applied includes an intra subpartitions_mode_flag field, and a value of the intra subpartitions_mode flag field is 0 or 1, and wherein the information on the The same rationale and motivation applies as given to claims (1 and 4) above.)  

Claim 12. Chen/AKR discloses - The image encoding method of claim 10, wherein the prediction sample is generated based on the intra prediction mode and sub-partitions of the current block, and wherein the sub-partitions of the current block are derived based on the information on the split direction. (The same rationale and motivation applies as given to claims (1 and 5) above.) 

Claim 13. Chen/AKR discloses - The image encoding method of claim 12, wherein the sub-partitions of the current block include a first sub-partition and a second sub-partition, wherein the prediction sample includes a prediction sample of the first sub-partition and 49Attorney Docket No.: 21613-0536001 Client Ref.: BPP2019-0360US; 19ASL547PC01USOl a prediction sample of the second sub-partition, wherein the prediction sample of the first sub-partition is generated based on the intra prediction mode and neighboring samples of the first sub-partition, wherein the prediction sample of the second sub-partition is generated based on the intra prediction mode and the prediction sample of the first sub-partition. (The same rationale and motivation applies as given to claims (1 and 6) above.)

Claim 14. Chen/AKR discloses - The image encoding method of claim 1, wherein a width or a height of the current block is greater than the maximum transform block size, and wherein the ISP related information includes information not to apply the ISP to the current block. (The same rationale and motivation applies as given to claims (1 and 7) above.)  

Claim 15. Chen/AKR discloses - A computer-readable storage medium storing a bitstream generated by the image encoding method of claim 8. (The same rationale and motivation applies as given to claims (1 and 8) above.)

                  Examiner’s Notes

8.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

                                                             Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation

US 20220007021 A1	JANG; et al.		H04N19/119; H04N19/176; H04N19/159; 
US 20200322620 A1	ZHAO; et al.		H04N19/176; H04N19/44; H04N19/593; 


9.2. Non-Patent documentation:

_ Versatile video coding; Oct-2018.
_ Versatile video coding; Jan-2019.
_ Disable ISP mode for 128xN, Nx128 blocks; Jang - March 19-2019.

                                                               CONCLUSIONS

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.